Form of Subordinated Note Purchase Agreement

SUBORDINATED NOTE PURCHASE AGREEMENT

This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of June
19, 2020, and is made by and among Bridgewater Bancshares, Inc.,  a  Minnesota
corporation (“Company”), and the several purchasers of the Subordinated
Notes identified on the signature pages hereto (each a “Purchaser” and
collectively, the “Purchasers”).

RECITALS

WHEREAS, Company is offering up to $50,000,000 in aggregate principal amount of
Subordinated Notes (as defined herein), which aggregate amount is intended to
qualify as Tier 2 Capital (as defined herein).

WHEREAS, Company has engaged D.A. Davidson & Co. and Performance Trust Capital
Partners, LLC, as its exclusive placement agents  (“Placement Agents”) for the
offering of the Subordinated Notes.

WHEREAS, each of the Purchasers is an institutional “accredited investor” as
such term is defined in Rule 501 of Regulation D (“Regulation D”) promulgated
under the Securities Act of 1933, as amended (the “Securities Act”),  or  a
“qualified institutional buyer” as such term is defined in Rule 144A of the
Securities Act.

WHEREAS, the offer and sale of the Subordinated Notes by Company is being made
in reliance upon the exemptions from registration available under Section
4(a)(2) of the Securities Act and Rule 506(b) of Regulation D.

WHEREAS, each Purchaser is willing to purchase from Company a Subordinated Note
in the principal amount set forth on such Purchaser’s signature page hereto
(each, a “Subordinated Note Amount”) in accordance with the terms, subject to
the conditions and in reliance on, the recitals, representations, warranties,
covenants and agreements set forth herein and in the Subordinated Notes and in
the Indenture (as defined herein).

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties hereto hereby
agree as follows:

AGREEMENT

1. DEFINITIONS.

1.1 Defined Terms.    The following capitalized terms used in this Agreement
have the meanings defined or referenced below.  Certain other capitalized terms
used only in specific sections of this Agreement may be defined in such
sections.

“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person.



 



 

“Agreement” has the meaning set forth in the preamble hereto.

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Subordinated Note represented by a global
certificate, the rules and procedures of DTC that apply to such transfer or
exchange.

“Bank” means Bridgewater Bank, a Minnesota state-chartered bank and wholly owned
subsidiary of Company.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the State of Minnesota are permitted or required
by any applicable law or executive order to close.

“Closing” has the meaning set forth in Section 2.2.

“Closing Date” means the date hereof.

“Company” has the meaning set forth in the preamble hereto and shall include any
successors to Company.

 “Company’s Reports”  means (i) the Company’s Annual Report on Form 10-K for the
year ended December 31, 2019, as filed with the SEC, including the audited
financial statements contained therein and the information from the Company’s
definitive proxy statement for its 2020 annual meeting of shareholders
incorporated by reference into the Form 10-K; and (ii) the Company’s Quarterly
Report on Form 10-Q for the quarter ended March 31, 2020, as filed with the SEC,
including the unaudited financial statements contained therein.

“Disbursement” has the meaning set forth in Section 3.1.

“DTC” has the meaning set forth in Section 5.5.

“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 “FDIC” means the Federal Deposit Insurance Corporation.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.

“Global Notes” has the meaning set forth in Section 3.1.

“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency (including each applicable Regulatory Agency) with
jurisdiction over Company or a Subsidiary of Company.



2



 

“Governmental Licenses” has the meaning set forth in Section 4.3.

“Hazardous Materials” means flammable explosives, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including any substances
which are “hazardous substances,” “hazardous wastes,” “hazardous materials” or
“toxic substances” under the Hazardous Materials Laws and/or other applicable
environmental laws, ordinances or regulations.

“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including:  the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.

“Indebtedness” means and includes:  (i) all items arising from the borrowing of
money that, according to GAAP as in effect from time to time, would be included
in determining total liabilities as shown on the consolidated balance sheet of
Company or any Subsidiary of Company; and (ii) all obligations secured by any
lien in property owned by Company or any Subsidiary whether or not such
obligations shall have been assumed; provided,  however, Indebtedness shall not
include deposits or other Indebtedness created, incurred or maintained in the
ordinary course of Company’s or Bank’s business (including federal funds
purchased, advances from any Federal Home Loan Bank, secured deposits of
municipalities, letters of credit issued by Company or Bank and repurchase
arrangements) and consistent with customary banking practices and applicable
laws and regulations.

“Indenture”  means the indenture, dated as of the date hereof, by and between
Company and U.S. Bank National Association, as trustee, under which the
Subordinated Notes are to be issued, substantially in the form attached hereto
as Exhibit A, as the same may be amended or supplemented from time to time in
accordance with the terms thereof.

“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.

“Material Adverse Effect” means, with respect to any Person, any change or
effect that (i) is or would be reasonably likely to be material and adverse to
the financial condition, results of operations or business of such Person, or
(ii) would materially impair the ability of any Person to perform its respective
obligations under any of the Transaction Documents, or otherwise materially

3



 

impede the consummation of the transactions contemplated hereby; provided,
 however, that “Material Adverse Effect” shall not be deemed to include the
impact of (1) changes in banking and similar laws, rules or regulations of
general applicability or interpretations thereof by Governmental Agencies, (2)
changes in GAAP or regulatory accounting requirements applicable to financial
institutions and their holding companies generally, (3) changes after the date
of this Agreement in general economic or capital market conditions affecting
financial institutions or their market prices generally and not specifically
related to Company or Purchasers, (4) the effects of any outbreak, escalation or
worsening of any epidemic, pandemic or disease (including the COVID-19 virus),
(5) direct effects of compliance with this Agreement on the operating
performance of Company or Purchasers, including expenses incurred by Company or
Purchasers in consummating the transactions contemplated by this Agreement, and
(6) the effects of any action or omission taken by Company with the prior
written consent of Purchasers, and vice versa, or as otherwise contemplated by
this Agreement and the Subordinated Notes.

“Maturity Date” means July 1, 2030.

“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.

“Placement Agents” has the meaning set forth in the Recitals.

“Property” means any real property owned or leased by Company or any Affiliate
or Subsidiary of Company.

“Purchaser” or “Purchasers” has the meaning set forth in the preamble hereto.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and among Company and the Purchasers in the form
attached as Exhibit B hereto.

“Regulation D” has the meaning set forth in the Recitals.

“Regulatory Agencies” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to
Company, Bank or any of their Subsidiaries.

“SEC” means the Securities and Exchange Commission.

“Secondary Market Transaction” has the meaning set forth in Section 5.3.

“Securities Act” has the meaning set forth in the Recitals.

“Subordinated Note” means the Subordinated Note (or collectively, the
“Subordinated Notes”) in the form attached as an exhibit to the Indenture, as
amended, restated, supplemented or

4



 

modified from time to time, and each Subordinated Note delivered in substitution
or exchange for such Subordinated Note.

“Subordinated Note Amount” has the meaning set forth in the Recitals.

“Subsidiary” means with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.

“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 217, as amended, modified and supplemented and in effect from time to time
or any replacement thereof.

“Transaction Documents” has the meaning set forth in Section 3.2.1.1.

“Trustee” means the trustee or successor in accordance with the applicable
provisions of the Indenture.

1.2 Interpretations.  The foregoing definitions are equally applicable to both
the singular and plural forms of the terms defined.  The words “hereof”,
 “herein” and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  The word “including” when used in this Agreement without the
phrase “without limitation,” shall mean “including, without limitation.”  All
references to time of day herein are references to Eastern Time unless otherwise
specifically provided.  All references to this Agreement, the Subordinated Notes
and the Indenture shall be deemed to be to such documents as amended, modified
or restated from time to time.  With respect to any reference in this Agreement
to any defined term, (i) if such defined term refers to a Person, then it shall
also mean all heirs, legal representatives and permitted successors and assigns
of such Person, and (ii) if such defined term refers to a document, instrument
or agreement, then it shall also include any amendment, replacement, extension
or other modification thereof.

1.3 Exhibits Incorporated.  All Exhibits attached hereto are hereby incorporated
into this Agreement.

2. SUBORDINATED DEBT.

2.1 Certain Terms.  Subject to the terms and conditions herein contained,
Company proposes to issue and sell to the Purchasers, severally and not jointly,
Subordinated Notes, which will be issued pursuant to the Indenture, in an amount
equal to the aggregate of the Subordinated Note Amounts.  Each Purchaser,
severally and not jointly, agrees to purchase the Subordinated Notes with an
aggregate principal amount equal to the Subordinated Note Amount set forth on
its signature page hereto, which will be issued pursuant to the Indenture, from
Company on the Closing Date in accordance with the terms of, and subject to the
conditions and provisions set forth in, this Agreement, the Indenture and the
Subordinated Notes.  The Subordinated Note Amounts shall be disbursed in
accordance with Section 3.1. 

2.2 The Closing.  The execution and delivery of the Transaction Documents (the
“Closing”) shall occur at the offices of Company at 10:00 a.m. (Central Time) on
the Closing Date, or at such other place or time or on such other date as the
parties hereto may agree.



5



 

2.3 Right of Offset.  Each Purchaser hereby expressly waives any right of offset
such Purchaser may have against Company or any of its Subsidiaries.

2.4 Use of Proceeds.  Company shall use the net proceeds from the sale of
Subordinated Notes to support organic growth and for general corporate purposes.

3. DISBURSEMENT.

3.1 Disbursement.  On the Closing Date, assuming all of the terms and conditions
set forth in Section 3.2 have been satisfied by Company, each Purchaser shall
disburse in immediately available funds the Subordinated Note Amount set forth
on such Purchaser’s signature page hereto to Company in exchange for an
electronic securities entitlement through the facilities of DTC in accordance
with the Applicable Procedures in the Subordinated Note with a principal amount
equal to such Subordinated Note Amount (the “Disbursement”).    Company will
deliver to the Trustee a global certificate representing the Subordinated Notes
(the “Global Note”), registered in the name of Cede & Co., as nominee for DTC.

3.2 Conditions Precedent to Disbursement. 

3.2.1 Conditions to the Purchasers’ Obligation. The obligation of each Purchaser
to consummate the purchase of the Subordinated Notes to be purchased by them at
Closing and to effect the Disbursement is subject to delivery by or at the
direction of Company to such Purchaser (or, with respect to the Indenture, the
Trustee) each of the following (or written waiver by such Purchaser prior to the
Closing of such delivery):

3.2.1.1 Transaction Documents.  This Agreement, the Indenture, the Global
Note and the Registration Rights Agreement (collectively, the “Transaction
Documents”), each duly authorized and executed by Company; provided that
Company’s counterparts to each of the Global Note and Registration Rights
Agreement may be held in escrow pending satisfaction or waiver of the conditions
set forth in Section 3.2.2.

3.2.1.2 Authority Documents.

(a)



A copy, certified by the Secretary or Assistant Secretary of Company, of the
Second Amended and Restated Articles of Incorporation of Company;

(b)



A certificate of good standing of Company issued by the Secretary of State of
the State of Minnesota;

(c)



A copy, certified by the Secretary or Assistant Secretary of Company, of the
Amended and Restated Bylaws of Company;

(d)



A copy, certified by the Secretary or Assistant Secretary of Company, of the
resolutions of the board of directors of Company, and any committee thereof, 

6



 

authorizing the execution, delivery and performance of the Transaction
Documents;

(e)



An incumbency certificate of the Secretary or Assistant Secretary of Company
certifying the names of the officer or officers of Company authorized to sign
the Transaction Documents and the other documents provided for in this
Agreement; and

(f)



The opinion of Barack Ferrazzano Kirschbaum & Nagelberg LLP, counsel to Company,
dated as of the Closing Date, substantially in the form set forth at Exhibit C
attached hereto addressed to the Purchasers and Placement Agents.

3.2.1.3 Other Requirements.  Such other additional information regarding
Company,  Bank and any other Subsidiary of Company and their respective assets,
liabilities (including any liabilities arising from, or relating to, legal
proceedings) and contracts as a Purchaser may reasonably request.

3.2.1.4 Aggregate Investments.  Prior to, or contemporaneously with the Closing,
each Purchaser shall have actually delivered the Subordinated Note Amount set
forth on such Purchaser’s signature page.

3.2.2 Conditions to Company’s Obligation.

3.2.2.1 Since the date of this Agreement, there shall not have been any action
taken, or any law, rule or regulation enacted, entered, enforced or deemed
applicable to Company or its Subsidiaries or the transactions contemplated by
this Agreement by any Governmental Agency which imposes any restriction or
condition that Company determines, in its reasonable good faith judgment, is
materially and unreasonably burdensome on Company’s business or would materially
reduce the economic benefits of the transactions contemplated by this Agreement
to Company to such a degree that Company would not have entered into this
Agreement had such condition or restriction been known to it on the date hereof.

3.2.2.2 The obligation of Company to consummate the sale of the Subordinated
Notes and to effect the Closing is subject to Company’s receipt of:

(a)



Transaction Documents. This Agreement and the Registration Rights Agreement,
each duly authorized and executed by each Purchaser.

(b)



Subordinated Note Amount.  The Subordinated Note Amounts set forth on the
signature pages hereto.

(c)



Indenture.  The Indenture, duly authorized and executed by the Trustee.



7



 

4. REPRESENTATIONS AND WARRANTIES OF COMPANY.

Company hereby represents and warrants to each Purchaser that, except as
disclosed in the Company’s Reports:

4.1 Organization and Authority.

4.1.1 Organization Matters of Company and Its Subsidiaries.

4.1.1.1 Company is validly existing and in good standing under the laws of the
State of Minnesota and has all requisite corporate power and authority to
conduct its business and activities as presently conducted, to own its
properties, and to perform its obligations under the Transaction Documents. 
Company is duly qualified as a foreign corporation to transact business and is
in good standing in each other jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure so to qualify or to be in good
standing would not result in a Material Adverse Effect on Company. 

4.1.1.2 Each Subsidiary of Company either is validly existing as a corporation
or limited liability company, or is validly existing as a Minnesota
state-chartered bank, in each case in good standing under the laws of the
jurisdiction of its incorporation or organization, has corporate or other
similar power and authority to own, lease and operate its properties and to
conduct its business and is duly qualified as a foreign corporation to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect on
Company.  All of the issued and outstanding shares of capital stock or other
equity interests in each Subsidiary of Company have been duly authorized and
validly issued, are fully paid and non-assessable and are owned by Company,
directly or through Subsidiaries of Company, free and clear of any security
interest, mortgage, pledge, lien, encumbrance or claim, with the exception that
all of the issued and outstanding stock of the Bank is pledged as collateral
under a certain loan agreement between the Company and a correspondent bank
lender; none of the outstanding shares of capital stock of, or other Equity
Interests in, any Subsidiary of Company were issued in violation of the
preemptive or similar rights of any security holder of such Subsidiary of
Company or any other entity.

4.1.1.3 Bank is a Minnesota state-chartered bank.  The deposit accounts of Bank
are insured by the FDIC up to applicable limits.  Bank has not received any
notice or other information indicating that Bank is not an “insured depository
institution” as defined in 12 U.S.C. Section 1813, nor has any event occurred
which could reasonably be expected to adversely affect the status of Bank as an
FDIC-insured institution. 

4.1.2 Capital Stock and Related Matters.  The Second Amended and Restated
Articles of Incorporation of Company authorize Company to issue 75,000,000
shares of common stock and 10,000,000 shares of preferred stock.  As of the date
of this Agreement, there are 28,830,070 shares of Company’s common stock and no
shares of Company’s preferred stock issued and outstanding.  All of the
outstanding capital stock of Company has been duly authorized and validly issued
and is fully paid and non-assessable.  There are, as of the date hereof, no

8



 

outstanding options, rights, warrants or other agreements or instruments
obligating Company to issue, deliver or sell, or cause to be issued, delivered
or sold, additional shares of the capital stock of Company or obligating Company
to grant, extend or enter into any such agreement or commitment to any Person
other than Company except pursuant to Company’s equity incentive plans duly
adopted by Company’s Board of Directors. 

4.2 No Impediment to Transactions.

4.2.1 Transaction is Legal and Authorized.  The issuance of the Subordinated
Notes pursuant to the Indenture, the borrowing of the aggregate of the
Subordinated Note Amounts, the execution of the Transaction Documents and
compliance by Company with all of the provisions of the Transaction Documents
are within the corporate and other powers of Company. 

4.2.2 Agreement, Indenture and Registration Rights Agreement.  This Agreement,
the Indenture and the Registration Rights Agreement have been duly authorized,
executed and delivered by Company, and, assuming due authorization, execution
and delivery by the other parties thereto, including the Trustee for purposes of
the Indenture, constitute the legal, valid and binding obligations of Company,
enforceable against the Company in accordance with their terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting creditors’ rights
generally or by general equitable principles.

4.2.3 Subordinated Notes.  The Subordinated Notes have been duly authorized by
Company and when the Global Note representing such Subordinated Notes is
executed by Company and completed and authenticated by the Trustee in accordance
with, and in the forms contemplated by, the Indenture and issued, delivered to
and paid for by the Purchasers as provided in this Agreement, will have been
duly issued under the Indenture and will constitute legal, valid and binding
obligations of Company, entitled to the benefits of the Indenture, and
enforceable in accordance with their terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting creditors’ rights generally or by general
equitable principles. When executed and delivered, the Global Note representing
the Subordinated Notes will be substantially in the form attached as an exhibit
to the Indenture.

4.2.4 No Defaults or Restrictions.  Neither the execution and delivery of the
Transaction Documents nor compliance with their respective terms and conditions
will (whether with or without the giving of notice or lapse of time or both) (i)
violate, conflict with or result in a breach of, or constitute a default under: 
(1) the Second Amended and Restated Articles of Incorporation or Amended and
Restated Bylaws of Company, each as currently in effect; (2) any of the terms,
obligations, covenants, conditions or provisions of any corporate restriction or
of any contract, agreement, indenture, mortgage, deed of trust, pledge, bank
loan or credit agreement, or any other agreement or instrument to which Company
or Bank, as applicable, is now a party or by which it or any of its properties
may be bound or affected; (3) any judgment, order, writ, injunction, decree or
demand of any court, arbitrator, grand jury, or Governmental Agency applicable
to Company or Bank; or (4) any statute, rule or regulation applicable to
Company, except (x) in the case of item (2) for such violations and conflicts
consented to or approved by the counterparty to

9



 

Company or Bank under any contract, agreement or instrument and (y) in the case
of items  (2), (3) or (4), for such violations and conflicts that would not
reasonably be expected to have, singularly or in the aggregate, a Material
Adverse Effect on Company and its Subsidiaries, taken as a whole, or (ii) result
in the creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any property or asset of Company.  Neither Company nor Bank is
in default in the performance, observance or fulfillment of any of the terms,
obligations, covenants, conditions or provisions contained in any indenture or
other agreement creating, evidencing or securing Indebtedness of any kind or
pursuant to which any such Indebtedness is issued, or any other agreement or
instrument to which Company or Bank, as applicable, is a party or by which
Company or Bank, as applicable, or any of its properties may be bound or
affected, except, in each case, only such defaults that would not reasonably be
expected to have, singularly or in the aggregate, a Material Adverse Effect on
Company.

4.2.5 Governmental Consent.  No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained by Company that have not
been obtained, and no registrations or declarations are required to be filed by
Company that have not been filed in connection with, or, in contemplation of,
the execution and delivery of, and performance under, the Transaction Documents,
except for applicable requirements, if any, of the Securities Act, the Exchange
Act or state securities laws or “blue sky” laws of the various states and any
applicable federal or state banking laws and regulations.

4.3 Possession of Licenses and Permits.  Company and its Subsidiaries possess
such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Agencies necessary to conduct the business now operated by them except where the
failure to possess such Governmental Licenses would not, singularly or in the
aggregate, have a Material Adverse Effect on Company and such applicable
Subsidiary, taken as a whole;  Company and each Subsidiary of Company is in
compliance with the terms and conditions of all such Governmental Licenses,
except where the failure so to comply would not, individually or in the
aggregate, have a Material Adverse Effect on Company and such applicable
Subsidiary, taken as a whole; all of the Governmental Licenses are valid and in
full force and effect, except where the invalidity of such Governmental Licenses
or the failure of such Governmental Licenses to be in full force and effect
would not have a Material Adverse Effect on Company and such applicable
Subsidiary, taken as a whole; and neither Company nor any Subsidiary of
Company has received any notice of proceedings relating to the revocation or
modification of any such Governmental Licenses.

4.4 Financial Condition.

4.4.1 Company Financial Statements.  The financial statements of Company
included in Company’s Reports (including the related notes, where applicable),
which have been made available to Purchasers (i) have been prepared from, and
are in accordance with, the books and records of Company; (ii) fairly present in
all material respects the results of operations, cash flows, changes in
shareholders’ equity and financial position of Company and its consolidated
Subsidiaries, for the respective fiscal periods or as of the respective dates
therein set forth (subject in the case of unaudited statements to recurring
year-end audit adjustments normal in nature and amount), as applicable; (iii)
complied as to form, as of their respective dates of filing in all material
respects with applicable accounting and banking requirements as applicable, with
respect thereto;

10



 

and (iv) have been prepared in accordance with GAAP consistently applied during
the periods involved, except, in each case: (x) as indicated in such statements
or in the notes thereto; or (y) for any statement therein or omission therefrom
which was corrected, amended or supplemented or otherwise disclosed or updated
in a subsequent Company’s Report; and (z) to the extent that any unaudited
interim financial statements do not contain the footnotes required by GAAP, and
were or are subject to normal and recurring year-end adjustments, which were not
or are not expected to be material in amount, either individually or in the
aggregate.    The books and records of Company have been, and are being,
maintained in all material respects in accordance with GAAP and any other
applicable legal and accounting requirements.  Company does not have any
material liability of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether due or to become due), except for those
liabilities that are reflected or reserved against on the consolidated balance
sheet of Company contained in Company’s Reports for Company’s most recently
completed quarterly or annual fiscal period, as applicable, and for liabilities
incurred in the ordinary course of business consistent with past practice or in
connection with this Agreement and the transactions contemplated hereby.

4.4.2 Absence of Default.  Since the date of the latest audited financial
statements contained in Company’s Reports, no event has occurred which either by
itself or with the lapse of time or the giving of notice or both, would give any
creditor of Company the right to accelerate the maturity of any material
Indebtedness of Company.  Company is not in default under any other Lease,
agreement or instrument, or any law, rule, regulation, order, writ, injunction,
decree, determination or award, non-compliance with which could reasonably be
expected to result in a Material Adverse Effect on Company.

4.4.3 Solvency.  After giving effect to the consummation of the transactions
contemplated by this Agreement, Company has capital sufficient to carry on its
business and transactions and is solvent and able to pay its debts as they
mature.  No transfer of property is being made and no Indebtedness is being
incurred in connection with the transactions contemplated by this Agreement with
the intent to hinder, delay or defraud either present or future creditors of
Company or any Subsidiary of Company.

4.4.4 Ownership of Property.  Company and each of its Subsidiaries has title as
to all real property owned by it and title to all assets and properties owned by
Company and such Subsidiary in the conduct of its businesses, whether such
assets and properties are real or personal, tangible or intangible, including
assets and property reflected in the most recent balance sheet contained in
Company’s Reports or acquired subsequent thereto (except to the extent that such
assets and properties have been disposed of in the ordinary course of business,
since the date of such balance sheet), subject to no encumbrances, liens,
mortgages, security interests or pledges, except (i) those items which secure
liabilities for public or statutory obligations or any discount with, borrowing
from or other obligations to the Federal Home Loan Bank or the Federal Reserve
Bank, inter-bank credit facilities, reverse repurchase agreements or any
transaction by Bank acting in a fiduciary capacity, (ii) statutory liens for
amounts not yet delinquent or which are being contested in good faith and (iii)
such as do not, individually or in the aggregate, materially affect the value of
such property and do not materially interfere with the use made and proposed to
be made of such property by Company or any of its Subsidiaries.  Company and
each of its Subsidiaries, as lessee, has the right under valid and existing
Leases of real and personal properties that are material to Company or such
Subsidiary, as applicable, in the conduct of its business to

11



 

occupy or use all such properties as presently occupied and used by it.  Such
existing Leases and commitments to Lease constitute or will constitute operating
Leases for both tax and financial accounting purposes, except as otherwise
disclosed in the Company’s Reports, and the Lease expense and minimum rental
commitments with respect to such Leases and Lease commitments are as disclosed
in all material respects in Company’s Reports.

4.5 No Material Adverse Change.  Since the date of the latest audited financial
statements included in Company’s Reports,  there has been no development or
event which has had or could reasonably be expected to have a Material Adverse
Effect on Company or any of its Subsidiaries.

4.6 Legal Matters.

4.6.1 Compliance with Law.  Company and each of its Subsidiaries (i) has
complied with and (ii) to the Company’s knowledge, is not under investigation
with respect to, and, to Company’s knowledge, has not been threatened to be
charged with or given any notice of any material violation of any applicable
statutes, rules, regulations, orders and restrictions of any domestic or foreign
government, or any instrumentality or agency thereof, having jurisdiction over
the conduct of its business or the ownership of its properties, except where any
such failure to comply or violation would not reasonably be expected to have a
Material Adverse Effect on Company and its Subsidiaries, taken as a whole.  

4.6.2 Regulatory Enforcement Actions.  Company, Bank and Company’s other
Subsidiaries are in compliance in all material respects with all laws
administered by and regulations of any Governmental Agency applicable to it or
to them, the failure to comply with which would have a Material Adverse Effect
on Company and such applicable Subsidiary.  None of Company, Bank, Company’s
Subsidiaries nor any of their officers or directors is now operating under any
restrictions, agreements, memoranda, commitment letter, supervisory letter or
similar regulatory correspondence, or other commitments (other than restrictions
of general application) imposed by any Governmental Agency, nor are, to
Company’s knowledge, (i) any such restrictions threatened, (ii) any agreements,
memoranda or commitments being sought by any Governmental Agency , or (iii) any
legal or regulatory violations previously identified by, or penalties or other
remedial action previously imposed by, any Governmental Agency remains
unresolved.

4.6.3 Pending Litigation.  There are no actions, suits, proceedings or written
agreements pending, or, to Company’s knowledge, threatened or proposed, against
Company or any of its Subsidiaries at law or in equity or before or by any
federal, state, municipal, or other governmental department, commission, board,
or other administrative agency, domestic or foreign, that, either separately or
in the aggregate, would reasonably be expected to have a Material Adverse Effect
on Company and any of its Subsidiaries, taken as a whole, or affect issuance of
or payment on the Subordinated Notes; and neither Company nor any of its
Subsidiaries is a party to or named as subject to the provisions of any order,
writ, injunction, or decree of, or any written agreement with, any court,
commission, board or agency, domestic or foreign, that either separately or in
the aggregate, will have a Material Adverse Effect on Company and any of its
Subsidiaries, taken as a whole.



12



 

4.6.4 Environmental.  No Property is or, to Company’s knowledge, has been a site
for the use, generation, manufacture, storage, treatment, release, threatened
release, discharge, disposal, transportation or presence of any Hazardous
Materials, and neither Company nor any of its Subsidiaries has engaged in such
activities.  There are no claims or actions pending or, to Company’s knowledge,
threatened against Company or any of its Subsidiaries by any Governmental Agency
or by any other Person relating to any Hazardous Materials or pursuant to any
Hazardous Materials Law.

4.6.5 Brokerage Commissions.  Except for commissions paid or payable to the
Placement Agents, neither Company nor any Affiliate of Company is obligated to
pay any brokerage commission or finder’s fee to any Person in connection with
the transactions contemplated by this Agreement.

4.6.6 Investment Company Act.  Neither Company nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

4.7 No Misstatement.  No information, exhibit, report, schedule or document,
when viewed together as a whole, furnished by Company to Purchasers in
connection with the negotiation, execution or performance of this Agreement
contains any untrue statement of a material fact, or omits to state a material
fact necessary to make the statements contained therein not misleading in light
of the circumstances when made or furnished to Purchasers and as of the Closing
Date, except for any statement therein or omission therefrom which was
corrected, amended or supplemented or otherwise disclosed or updated in a
subsequent exhibit, report, schedule or document prior to the date hereof.

4.8 Reporting Compliance.  Company is subject to, and is in compliance in all
material respects with, the reporting requirements of Section 13 and Section
15(d), as applicable, of the Exchange Act. The Company’s Reports at the time
they were filed with the SEC complied in all material respects with the
requirements of the Exchange Act and did not include any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

4.9 Internal Accounting Controls.  Company, Bank and each other applicable
Subsidiary of Company has established and maintains a system of internal control
over financial reporting that pertains to the maintenance of records that
accurately and fairly reflect the transactions and dispositions of Company’s
assets (on a consolidated basis), provides reasonable assurance that
transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that Company’s and Bank’s receipts and
expenditures and receipts and expenditures of each of Company’s other
Subsidiaries are being made only in accordance with authorizations of Company
management and Board of Directors, and provides reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use or disposition
of assets of Company on a consolidated basis that could have a material effect
on the financial statements.  Such internal control over financial reporting is
effective to provide reasonable assurance regarding the reliability of Company’s
financial reporting and the preparation of Company’s financial statements for
external purposes in accordance with GAAP.  Since the conclusion of Company’s
last completed fiscal year there has not been and there currently is not

13



 

(i) any significant deficiency or material weakness in the design or operation
of its internal control over financial reporting which are reasonably likely to
adversely affect its ability to record, process, summarize and report financial
information, or (ii) any fraud, whether or not material, that involves
management or other employees who have a role in Company’s or Bank’s internal
control over financial reporting.  Company (A) has implemented and maintains
disclosure controls and procedures reasonably designed and maintained to ensure
that material information relating to Company is made known to the Chief
Executive Officer and the Chief Financial Officer of Company by others within
Company and (B) has disclosed, based on its most recent evaluation prior to the
date hereof, to Company’s outside auditors and the audit committee of Company’s
Board of Directors any significant deficiencies and material weaknesses in the
design or operation of internal controls over financial reporting which are
reasonably likely to adversely affect Company’s internal controls over financial
reporting.  Such disclosure controls and procedures are effective for the
purposes for which they were established.

4.10 Representations and Warranties Generally.  The representations and
warranties of Company set forth in this Agreement in any certificate or other
document delivered to Purchasers by or on behalf of Company pursuant to or in
connection with this Agreement are true and correct as of the date hereof and as
otherwise specifically provided herein or therein.  None of the representations,
warranties, covenants and agreements made in this Agreement or in any
certificate or other document delivered to Purchasers by or on behalf of Company
pursuant to or in connection with this Agreement contains any untrue statement
of a material fact or omits to state a material fact or any fact necessary to
make the statements contained therein not misleading in light of the
circumstances when made.  Any certificate signed by an officer of Company and
delivered to Purchasers or to counsel for Purchasers shall be deemed to be a
representation and warranty by Company to Purchasers as to matters set forth
therein.    

5. GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.

Company hereby further covenants and agrees with each Purchaser as follows:

5.1 Compliance with Transaction Documents.  Company shall comply with, observe
and timely perform each and every one of its covenants, agreements and
obligations under the Transaction Documents.

5.2 Absence of Control.  It is the intent of the parties to this Agreement that
in no event shall Purchasers, by reason of any of the Transaction Documents, be
deemed to control, directly or indirectly, Company, and Purchasers shall not
exercise, or be deemed to exercise, directly or indirectly, a controlling
influence over the management or policies of Company.

5.3 Secondary Market Transactions.  Each Purchaser shall have the right at any
time and from time to time to securitize its Subordinated Notes or any portion
thereof in a single asset securitization or a pooled loan securitization of
rated single or multi-class securities secured by or evidencing ownership
interests in the Subordinated Notes (each such securitization is referred to
herein as a “Secondary Market Transaction”).  In connection with any such
Secondary Market Transaction, Company shall, at Company’s expense, cooperate
with any such Purchaser and otherwise reasonably assist any such Purchaser in
satisfying the market standards to which any such Purchaser customarily adheres
or which may be reasonably required in the marketplace or by

14



 

applicable rating agencies in connection with any such Secondary Market
Transaction.  Subject to any written confidentiality obligation, all information
regarding Company may be furnished, without liability except in the case of
gross negligence or willful misconduct, to any Purchaser and to any Person
reasonably deemed necessary by Purchaser in connection with participation in
such Secondary Market Transaction.  All documents, financial statements,
appraisals and other data relevant to Company or the Subordinated Notes may be
retained by any such Person.

5.4 Rule 144A Information.  While any Subordinated Notes remain “restricted
securities” within the meaning of the Securities Act, Company will make
available, upon request, to any seller of such Subordinated Notes the
information specified in Rule 144A(d)(4) under the Securities Act, unless
Company is then subject to Section 13 or 15(d) of the Exchange Act.

5.5 DTC Registration.  Company shall use commercially reasonable efforts to
cause the Subordinated Notes to be quoted on Bloomberg and, with respect to
Subordinated Notes held by “qualified institutional buyers” as defined in Rule
144A of the Securities Act, cause such Subordinated Notes to be registered in
the name of Cede & Co. as nominee of The Depository Trust Company (“DTC”).  

6. REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASERS.

Each Purchaser hereby represents and warrants to Company, and covenants with
Company, severally and not jointly, as follows:

6.1 Legal Power and Authority.  It has all necessary power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby.  It is an entity duly
organized, validly existing and in good standing under the laws its jurisdiction
of organization.

6.2 Authorization and Execution.  The execution, delivery and performance of
this Agreement and the Registration Rights Agreement have been duly authorized
by all necessary action on the part of such Purchaser, and, assuming due
authorization, execution and delivery by the other parties hereto and thereto,
this Agreement and the Registration Rights Agreement are each a legal, valid and
binding obligation of such Purchaser, enforceable against such Purchaser in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles.

6.3 No Conflicts.  Neither the execution, delivery or performance of the
Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict with, violate, constitute a breach of or a
default (whether with or without the giving of notice or lapse of time or both)
under (i) its organizational documents, (ii) any agreement to which it is party,
(iii) any law applicable to it or (iv) any order, writ, judgment, injunction,
decree, determination or award binding upon or affecting it.

6.4 Purchase for Investment.  It is purchasing the Subordinated Note for its own
account and not with a view to distribution and with no present intention of
reselling, distributing or otherwise disposing of the same.  It has no present
or contemplated agreement, undertaking,

15



 

arrangement, obligation, indebtedness or commitment providing for, or which is
likely to compel, a disposition of the Subordinated Notes in any manner.

6.5 Institutional Accredited Investor.  It is and will be on the Closing Date an
institutional “accredited investor” as such term is defined in Rule 501(a) of
Regulation D and as contemplated by subsections (1), (2), (3) and (7) of Rule
501(a) of Regulation D, and has no less than $5,000,000 in total assets, or is a
“qualified institutional buyer” as such term is defined in Rule 144A of the
Securities Act.

6.6 Financial and Business Sophistication.  It has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of the prospective investment in the Subordinated Notes.  It has
relied solely upon its own knowledge of, and the advice of its own legal,
financial or other advisors with regard to, the legal, financial, tax and other
considerations involved in deciding to invest in the Subordinated Notes.

6.7 Ability to Bear Economic Risk of Investment.  It recognizes that an
investment in the Subordinated Notes involves substantial risk.  It has the
ability to bear the economic risk of the prospective investment in the
Subordinated Notes, including the ability to hold the Subordinated Notes
indefinitely, and further including the ability to bear a complete loss of all
of its investment in Company.

6.8 Information.  It acknowledges that:  (i) it is not being provided with the
disclosures that would be required if the offer and sale of the Subordinated
Notes were registered under the Securities Act, nor is it being provided with
any offering circular or prospectus prepared in connection with the offer and
sale of the Subordinated Notes; (ii) it has conducted its own examination of
Company and the terms of the Subordinated Notes to the extent it deems necessary
to make its decision to invest in the Subordinated Notes; and (iii) it has
availed itself of publicly available financial and other information concerning
Company to the extent it deems necessary to make its decision to purchase the
Subordinated Notes.  It has reviewed the information set forth in Company’s
Reports and the exhibits and schedules hereto and the information contained in
the data room established by Company on June 4, 2020, including the risk factors
disclosure document dated June 4, 2020. 

6.9 Access to Information.  It acknowledges that it and its advisors have been
furnished with all materials relating to the business, finances and operations
of Company that have been requested by it or its advisors and have been given
the opportunity to ask questions of, and to receive answers from, persons acting
on behalf of Company concerning terms and conditions of the transactions
contemplated by this Agreement in order to make an informed and voluntary
decision to enter into this Agreement.

6.10 Investment Decision. It has made its own investment decision based upon its
own judgment, due diligence and advice from such advisors as it has deemed
necessary and not upon any view expressed by any other Person or entity,
including the Placement Agents (or, with respect to the Indenture, the
Trustee).  Neither such inquiries nor any other due diligence investigations
conducted by it or its advisors or representatives, if any, shall modify, amend
or affect its right to rely on Company’s representations and warranties
contained herein.  It is not relying upon, and has not relied upon, any advice,
statement, representation or warranty made by any Person by or

16



 

on behalf of Company, including the Placement Agents (or, with respect to the
Indenture, the Trustee), except for the express statements, representations and
warranties of Company made or contained in this Agreement.  Furthermore, it
acknowledges that (i) the Placement Agents have not performed any due diligence
review on behalf of it and (ii) nothing in this Agreement or any other materials
presented by or on behalf of Company to it in connection with the purchase of
the Subordinated Notes constitutes legal, tax or investment advice.

6.11 Private Placement; No Registration; Restricted Legends.  It understands and
acknowledges that the Subordinated Notes are being sold by Company without
registration under the Securities Act in reliance on the exemption from federal
and state registration set forth in, respectively, Rule 506(b) of Regulation D
and Section 4(a)(2) of the Securities Act and Section 18 of the Securities Act,
or any state securities laws, and accordingly, may be resold, pledged or
otherwise transferred only if exemptions from the Securities Act and applicable
state securities laws are available to it.    It is not subscribing for
Subordinated Notes as a result of or subsequent to any general solicitation or
general advertising, in each case within the meaning of Rule 502(c) of
Regulation D, including any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio, or presented at any seminar or meeting. It further
acknowledges and agrees that the Global Note will bear the restrictive legend
set forth in the form of Subordinated Note, which is attached as an exhibit to
the Indenture.  It further acknowledges its primary responsibilities under the
Securities Act and, accordingly, will not sell or otherwise transfer the
Subordinated Notes or any interest therein without complying with the
requirements of the Securities Act and the rules and regulations promulgated
thereunder and the requirements set forth in this Agreement. 

6.12 Placement Agents.  It will purchase the Subordinated Note(s) directly from
Company and not from the Placement Agents and understands that neither the
Placement Agents nor any other broker or dealer has any obligation to make a
market in the Subordinated Notes.

6.13 Accuracy of Representations.  It understands that each of the Placement
Agents and Company will rely upon the truth and accuracy of the foregoing
representations, acknowledgements and agreements in connection with the
transactions contemplated by this Agreement, and agrees that if any of the
representations or acknowledgements made by it are no longer accurate as of the
Closing Date, or if any of the agreements made by it are breached on or prior to
the Closing Date, it shall promptly notify the Placement Agent and Company.

6.14 Representations and Warranties Generally.  The representations and
warranties of Purchaser set forth in this Agreement are true and correct as of
the date hereof and as otherwise specifically provided herein.  Any certificate
signed by a duly authorized representative of Purchaser and delivered to Company
or to counsel for Company shall be deemed to be a representation and warranty by
Purchaser to Company as to the matters set forth therein.

7. MISCELLANEOUS.

7.1 Prohibition on Assignment by Company.  Except as described in Article VII of
the Indenture,  Company may not assign, transfer or delegate any of its rights
or obligations under this Agreement or the Subordinated Notes without the prior
written consent of Purchasers.



17



 

7.2 Time of the Essence.  Time is of the essence for this Agreement.

7.3 Waiver or Amendment.  No waiver or amendment of any term, provision,
condition, covenant or agreement herein shall be effective unless in writing and
signed by all of the parties hereto.    No failure to exercise or delay in
exercising, by a Purchaser or any holder of the Subordinated Notes, of any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege preclude any
other or further exercise thereof, or the exercise of any other right or remedy
provided by law.  The rights and remedies provided in this Agreement are
cumulative and not exclusive of any right or remedy provided by law or equity.

7.4 Severability.  Any provision of this Agreement which is unenforceable or
invalid or contrary to law, or the inclusion of which would adversely affect the
validity, legality or enforcement of this Agreement, shall be of no effect and,
in such case, all the remaining terms and provisions of this Agreement shall
subsist and be fully effective according to the tenor of this Agreement the same
as though any such invalid portion had never been included herein. 
Notwithstanding any of the foregoing to the contrary, if any provisions of this
Agreement or the application thereof are held invalid or unenforceable only as
to particular persons or situations, the remainder of this Agreement, and the
application of such provision to persons or situations other than those to which
it shall have been held invalid or unenforceable, shall not be affected thereby,
but shall continue valid and enforceable to the fullest extent permitted by law.

7.5 Notices.  Any notice which any party hereto may be required or may desire to
give hereunder shall be deemed to have been given if in writing and if delivered
personally, or if mailed, postage prepaid, by United States registered or
certified mail, return receipt requested, or if delivered by a responsible
overnight commercial courier promising next business day delivery, addressed:

 

 

if to Company:

Bridgewater Bancshares, Inc.

3800 American Boulevard West, Suite 100

Bloomington, MN 55431

Attention:  Chief Financial Officer

with a copy to:

Barack Ferrazzano Kirschbaum & Nagelberg LLP

200 West Madison Street, Suite 3900

Chicago, IL  60606

Attention:  Joseph T. Ceithaml

Bridgewater Bancshares, Inc.

3800 American Boulevard West, Suite 100

Bloomington, MN 55431

Attention:  General Counsel

if to Purchasers:

To the address indicated on such Purchaser’s signature page.

 



18



 

or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above.  Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, if mailed, three (3) Business Days
after it shall have been deposited in the United States mails as aforesaid or,
if sent by overnight courier, the Business Day following the date of delivery to
such courier (provided next business day delivery was requested).

7.6 Successors and Assigns.  This Agreement shall inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
assigns; except that, unless a Purchaser consents in writing, no assignment made
by Company in violation of this Agreement shall be effective or confer any
rights on any purported assignee of Company.  The term “successors and assigns”
will not include a purchaser of any of the Subordinated Notes from any Purchaser
merely because of such purchase.

7.7 No Joint Venture.  Nothing contained herein or in any document executed
pursuant hereto and no action or inaction whatsoever on the part of a Purchaser,
shall be deemed to make a Purchaser a partner or joint venturer with Company.

7.8 Documentation.  All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to a Purchaser shall
be in form and substance satisfactory to such Purchaser.

7.9 Entire Agreement.  This Agreement and the Subordinated Notes along with the
Exhibits hereto constitute the entire agreement between the parties hereto with
respect to the subject matter hereof and may not be modified or amended in any
manner other than by supplemental written agreement executed by the parties
hereto.  No party, in entering into this Agreement, has relied upon any
representation, warranty, covenant, condition or other term that is not set
forth in this Agreement, the Indenture, the Registration Rights Agreement or the
Subordinated Notes.

7.10 Choice of Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to its
laws or principles of conflict of laws.  Nothing herein shall be deemed to limit
any rights, powers or privileges which a Purchaser may have pursuant to any law
of the United States of America or any rule, regulation or order of any
department or agency thereof and nothing herein shall be deemed to make unlawful
any transaction or conduct by a Purchaser which is lawful pursuant to, or which
is permitted by, any of the foregoing.

7.11 No Third Party Beneficiary.  This Agreement is made for the sole benefit of
Company and the Purchasers, and no other Person shall be deemed to have any
privity of contract hereunder nor any right to rely hereon to any extent or for
any purpose whatsoever, nor shall any other  Person have any right of action of
any kind hereon or be deemed to be a third party beneficiary hereunder;
provided, that the Placement Agents may rely on the representations and
warranties contained herein to the same extent as if they were a party to this
Agreement.



19



 

7.12 Legal Tender of United States.  All payments hereunder shall be made in
coin or currency which at the time of payment is legal tender in the United
States of America for public and private debts.

7.13 Captions; Counterparts.  Captions contained in this Agreement in no way
define, limit or extend the scope or intent of their respective provisions. 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument.  In the event that any
signature is delivered by facsimile transmission, or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

7.14 Knowledge; Discretion.  All references herein to a  Purchaser’s or
Company’s knowledge shall be deemed to mean the knowledge of such party based on
the actual knowledge of such party’s  President, Chief Executive Officer, Chief
Financial Officer and General Counsel or such other persons holding equivalent
offices.  Unless specified to the contrary herein, all references herein to an
exercise of discretion or judgment by a Purchaser, to the making of a
determination or designation by a Purchaser, to the application of a Purchaser’s
discretion or opinion, to the granting or withholding of a Purchaser’s consent
or approval, to the consideration of whether a matter or thing is satisfactory
or acceptable to a Purchaser, or otherwise involving the decision making of a
Purchaser, shall be deemed to mean that such Purchaser shall decide using the
reasonable discretion or judgment of a prudent lender.

7.15 Waiver of Right to Jury Trial.  TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN
CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR
ACTIONS OF COMPANY OR PURCHASERS.  THE PARTIES ACKNOWLEDGE THAT THEY HAVE BEEN
REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR OWN FREE WILL.  THE PARTIES FURTHER
ACKNOWLEDGE THAT (I) THEY HAVE READ AND UNDERSTAND THE MEANING AND RAMIFICATIONS
OF THIS WAIVER, (II) THIS WAIVER HAS BEEN REVIEWED BY THE PARTIES AND THEIR
COUNSEL AND IS A MATERIAL INDUCEMENT FOR ENTRY INTO THIS AGREEMENT AND THE
REGISTRATION RIGHTS AGREEMENT AND (III) THIS WAIVER SHALL BE EFFECTIVE AS TO
EACH OF SUCH TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED THEREIN.

7.16 Expenses.  Except as otherwise provided in this Agreement, each of the
parties will bear and pay all other costs and expenses incurred by it or on its
behalf in connection with the transactions contemplated pursuant to this
Agreement.

7.17 Survival.  Each of the representations and warranties set forth in this
Agreement shall survive the consummation of the transactions contemplated hereby
for a period of one year

20



 

after the date hereof.  Except as otherwise provided herein, all covenants and
agreements contained herein shall survive until, by their respective terms, they
are no longer operative.

 

[Signature Pages Follow]

 

 

 



21



 

IN WITNESS WHEREOF,  Company has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.

 

COMPANY:

Bridgewater Bancshares, Inc.

 

By:

Name: Jerry Baack

Title:President and Chief Executive Officer

 

 

 

 



[Company Signature Page to Subordinated Note Purchase Agreement]



 

IN WITNESS WHEREOF, the undersigned Purchaser has caused this Subordinated Note
Purchase Agreement to be executed by its duly authorized representative as of
the date first above written.

 

 

 

PURCHASER:

[INSERT PURCHASER’S NAME]

 

By:

Name: [●]

Title:[●] 

 

Address of Purchaser:

 

[●]

 

 

Principal Amount of Purchased Subordinated Note:  

 

$[●]

 

 

 

 



[Purchaser Signature Page to Subordinated Note Purchase Agreement]



 

EXHIBIT A

FORM OF INDENTURE

 

 



 



 

EXHIBIT B

FORM OF REGISTRATION RIGHTS AGREEMENT





 



 

EXHIBIT C

OPINION OF COUNSEL

1. In reliance solely on a certificate of good standing of Company dated [•],
2020 issued by the Minnesota Secretary of State, Company is a corporation
organized under the laws of Minnesota, has, within its most recently completed
report year, filed an annual report, has not filed articles of dissolution and
is in good standing.  In reliance solely on a certificate of corporate existence
of Bank dated [•], 2020 issued by the Minnesota Department of Commerce, Bank was
granted a charter to transact the business of banking and has been in continuous
operation in the banking business and is an operating bank in good standing.

2. Each of Company and Bank has all requisite power and authority to carry on
its business and to own, lease and operate its properties and assets as
described in Company’s Reports.

3. Company has all necessary corporate power and authority to execute, deliver
and perform its obligations under the Transaction Documents to which it is a
party and to consummate the transactions contemplated by the Transaction
Documents.

4. Each of the Agreement, the Indenture and the Registration Rights Agreement
has been duly and validly authorized, executed and delivered by Company.

5. The Subordinated Notes have been duly and validly authorized by Company and
when issued by the Company, and delivered to and paid for by the applicable
Purchasers in accordance with the terms of the Agreement, the Indenture, and the
Subordinated Notes, will have been duly executed, issued and delivered and will
constitute legal, valid and binding obligations of Company, enforceable against
Company in accordance with their terms, except that the enforcement thereof may
be subject to (i) bankruptcy, insolvency, reorganization, receivership,
moratorium, fraudulent conveyance, fraudulent transfer or other similar laws now
or hereafter in effect relating to creditors’ rights generally and (ii) general
principles of equity (whether applied by a court of law or equity) and the
discretion of the court before which any proceeding therefor may be brought.

6. Assuming the accuracy of the representations and warranties of each of the
Purchasers set forth in the Agreement, the Subordinated Notes to be issued and
sold by Company to Purchasers pursuant to the Agreement and the Indenture will
be issued in a transaction exempt from the registration requirements of the
Securities Act.

 

26

